Xewis, J.
1. This court will not reverse a judgment granting a new trial on the-grounds that the verdict is contrary to evidence and the principles of justice and equity, and decidedly and strongly against the weight of the evidence,, when the brief thereof shows that such judgmentought to have been rendered. Under the Civil Code, §5477, it is the duty of a trial judge to set aside a verdict which the evidence as a whole shows is unjust and inequitable ; and under section 5482 he has a wide discretion, with the exercise of which this court will not interfere unless it is abused.
2. Applying the familiar rules above announced to the present case, there was-no error in granting a new trial.

Judgment affirmed.

All the Justices concurring, except Cobb, J., disqualified.